DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 8 recites the transitional phrase “consisting essentially of”. MPEP 2111.03 III provides guidance for scope of the claimed subject matter for the transitional phrase “consisting essentially of”. This phrase limits the listed elements to those recited and anything that does not affect the basic and novel characteristics of the composition. The specification does not clearly recite the basic and novel characteristics of the composition, and thus the transitional phrase will be interpreted as comprising. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wukusick GB2235697A in view of Sato (“Characterisation of oxide scale formation on a new single crystal superalloy for power generation applications”).
Claims 1 and 5-9: Wukusick teaches a nickel based super alloy used generally in gas turbine engines (Wukusick Abstract). Wukusick recites the following composition. 
Claims 1 and 8
Claims 7 and 9
Wukusick Table I
Cr 7-9%
8%
5-10%
Co 9-11%
10%
5-10%
Mo 0.4-0.8%
0.6%
0-2%
Ta 7-9%
8%
3-8%
W 7-9%
8%
3-10%
Re 1-1.3%
1.25%
0-6%
Al 5-6.4%
5.7%
5-7%
Hf 0.08-0.12%
0.1%
0-0.5%
Si 0.018-0.32%
0.25%

B 0.003-0.015%
0.008%
0-0.015%
C 0.01-0.05%
0.021%
0-0.07%
Y 0.017-0.023%
0.02%
0-0.075%
Ni Balance
Balance
Balance


In the case of the prior art range within the claimed range the limitation is met. MPEP 2144.05 provides where the claimed ranges lie within or overlap the prior art ranges a prima facie case of obviousness is present. Wukusick Table I teaches that titanium can be present in an amount up to 2% but includes zero in the range and the most preferred Ti amount is 0%. As zirconium is not listed in the table the amount is 0%. 
Wukusick does not teaching adding silicon to the alloy. Sato studies the effect of minor alloying element silicon for single-crystal nickel alloys (Sato Abstract and introduction). Sato teaches these alloys have been traditionally used in aeroengines (the same use as Wukusick), see Sato introduction and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the composition of Wukusick by adding silicon in an amount of more than 0 to 0.5wt% in order to improve the material by improving the formed oxides as taught by Sato. As the claimed range lies within this range a case of prima facie obviousness is present. 

Claim 3: The claim recites “produced from a raw material”. This phrase is given its broadest reasonable interpretation in light of the specification. As no definition for “a raw material” is given the claim is being interpreted to require the alloy is made from at least one constituent material. Wukusick teaches that material is cast originally and components are added in the listed amounts (e.g. yttrium), see page 4. This meets the limitation.
Claim 4: Wukusick teaches the material is used with turbine blades (Wukusick page 3 line 17). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wukusick GB2235697A in view of Sato (“Characterisation of oxide scale formation on a new single crystal superalloy for power generation applications”) as applied to claim 1 above, further in view of Orange US Pg Pub 2017/0120329.
Claim 2: Wukusick in view of Sato renders obvious all the limitations of claim 1. Wukusick does not teach making or providing the material as a powder. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the fabrication process taught by Wukusick by water atomizing the nickel powder as taught by Orange in order to make parts with a simple cost-effective high-throughput additive manufacturing method such as binder jetting. A person of ordinary skill would have a reasonable expectation of success due to Orange providing ample details on the process steps and the wide variety of nickel-based superalloys provided as examples that work with Orange’s method (Orange [0022]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MICHAEL J KACHMARIK/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736